                Case 2:20-cr-00085-RAJ Document 10 Filed 07/29/20 Page 1 of 5



                                                THE HONORABLE RICHARD A. JONES
 1
                                               THE HONORABLE BRIAN A. TSUCHIDA
 2
 3
 4
 5
                              UNITED STATES DISTRICT COURT
 6                           WESTERN DISTRICT OF WASHINGTON
 7                                     AT SEATTLE

 8
     UNITED STATES OF AMERICA,                  )   No. CR20-085-RAJ
 9                                              )
                     Plaintiff,                 )   RESPONSE TO GOVERNMENT’S
10                                              )   MOTION TO DETAIN MR. SINGH
                v.                              )
11                                              )   Hearing Date: 7/29/2020 at 1 p.m.
     HARBANS SINGH,                             )
12                                              )
                     Defendant.                 )
13                                              )
                                                )
14         Mr. Singh, through counsel, files the following response to the government’s
15   motion to detain him. Dkt. 8
16         I.        Facts
17         Mr. Singh has been living here in the United States for the last five years without
18   any contact with law enforcement. He has community ties by way of personal,
19   professional, and financial. He is employed is responsible for providing support to his
20   wife and his two children. The government has indicted him with four process based
21   offenses alleging that he lied on various immigration documents about an arrest that
22   occurred in the United Kingdom six years ago. It is further alleged that he was tried
23   and convicted in the United Kingdom, in absentia. He received a sentence of twelve
24   months. If he is convicted of the charged offenses in the indictment, his presumptive
25   guideline range would be 10-16 months. The federal detention center is currently under
26   a lockdown. There has been two reported cases of Covid-19 at the facility (one inmate

       RESPONSE TO GOVERNMENT’S
       MOTION TO DETAIN MR. SINGH
       (HARBANS SINGH, CR20-085-RAJ) - 1
              Case 2:20-cr-00085-RAJ Document 10 Filed 07/29/20 Page 2 of 5




 1   and one corrections officer). Currently, inmates are on lockdown for 20 hours. They
 2   are receiving boxed meals. They do not have access to mental health services. Mr.
 3   Singh will not be able to have visits from his family or face-to-face visits with his
 4   attorney. Mr. Singh’s passport was seized by agents when he was arrested.
 5
            II.    This Case Is Not Eligible for a Detention Hearing Because the
 6                 Government Cannot Show that Ms. Thompson Is a “Serious Risk of
                   Flight” by a Clear Preponderance of the Evidence.
 7
            The Bail Reform Act provides for detention hearings only in certain categories
 8
     of cases. 18 U.S.C. § 3142(f); United States v. Salerno, 481 U.S. 739,747 (1987). The
 9
     Act operates in this manner to protect a variety of constitutional rights of pretrial
10
     detainees. Id., Stack v. Boyle, 342 U.S. 1, 4 (1951); see also Gerstein v. Pugh, 420 U.S.
11
     103, 114 (1975), Bell v. Wolfish, 441 U.S. 520, 535 (1979). When the government
12
     cannot establish that a case falls within one of the categories listed in 18 U.S.C.
13
     § 3142(f), a court is not authorized to hold a detention hearing and release is mandatory.
14
     Salerno, 481 U.S. at 747. Here, the government sought to detain Mr. Singh on the
15
     grounds that she posed a “serious risk of flight” pursuant to 18 U.S.C. § 3142(f)(2)(A).
16
     To warrant a detention hearing, the government must establish a serious risk of flight
17
     “by a clear preponderance of the evidence,” as opposed to the more ordinary
18
     preponderance standard. Motamedi, 767 F.2d at 1406 (emphasis added). See also
19
     United States v. Townsend, 897 F.2d 989, 994 (9th Cir. 1990)(government has the
20
     burden of proving “serious risk of flight” by a clear preponderance of evidence); See
21
     e.g., United States v. Chen, 820 F.Supp. 1205, 1209 (N.D.Cal.1992) (“the court is to
22
     rule against detention in close cases, applying a ‘clear preponderance’ test” citing
23
     Motamedi); United States v. Diluzio, 1991 WL 40884, *2 (E.D.Wash.) (“[i]n the Ninth
24
     Circuit, the government must establish the risk of flight by a ‘clear preponderance of
25
     the evidence’ ” citing Motamedi).
26


       RESPONSE TO GOVERNMENT’S
       MOTION TO DETAIN MR. SINGH
       (HARBANS SINGH, CR20-085-RAJ) - 2
              Case 2:20-cr-00085-RAJ Document 10 Filed 07/29/20 Page 3 of 5




 1          This enhanced preponderance standard requires the government to demonstrate
 2   extreme and unusual circumstances in order to justify detaining a defendant as a risk of
 3   flight. The term “extreme and unusual circumstances” comes from case law cited to by
 4   Congress when they adopted § 3142(f)(2). Compare Bail Reform Act of 1983: Report
 5   of the Committee on the Judiciary, S Rep No 98-147, 98th Cong, 1st Sess. 48 (1983)
 6   with United States v. Abrahams, 575 F.2d 3 (1st Cir. 1978); Gavino v. McMahon, 499
 7   F.2d 1191, 1995 (2d Cir. 1974); United States v. Kirk, 534 F.2d 1262, 1281 (8th Cir.
 8   1976). The term reflects Congress’s intent to ensure that only a certain class of persons
 9   be detained as a serious risk of flight, such as individuals with access to large amounts
10   of money and with no ties to the community. Compare United States v. Jessup, 757
11   F.2d 378, 395–98 (1st Cir. 1985) abrogated on other grounds in United States v.
12   O’Brien, 895 F.2d 810 (1st Cir. 1990) with United States v. Townsend, 897 F.2d 989,
13   993–94 (9th Cir. 1990). Still, courts must err on the side of release even if the
14   individual has significant assets provided they have some ties to the community where
15   they are charged. See United States v. Motamedi, 767 F.2d at 1407–08.
16          Mr. Singh has been living openly using his real name in the United States since
17   he was granted a visa. He has had no police contacts but allegedly was convicted in
18   absentia in the United Kingdom. The indictment does not charge him with serious
19   offenses but rather process based offenses. He does not face a significant sentence, i.e.
20   10 to 16 months. He has a job and has ties to the community. The government has not
21   established by a clear preponderance of the evidence that Mr. Singh presents a serious
22   risk of flight or that extreme and unusual circumstances exist to detain him. In fact,
23   extreme and unusual circumstances, i.e., the conditions of confinement at the federal
24   detention center require that he be released from custody because under those condition,
25   Mr. Singh will be exposed to pretrial punishment in violation of the Due Process clause.
26


       RESPONSE TO GOVERNMENT’S
       MOTION TO DETAIN MR. SINGH
       (HARBANS SINGH, CR20-085-RAJ) - 3
              Case 2:20-cr-00085-RAJ Document 10 Filed 07/29/20 Page 4 of 5




 1          A pretrial detainee’s freedom from pretrial confinement is a fundamental right
 2   protected by the Due Process Clause. Any government action infringing on this right
 3   must be narrowly tailored to achieve a compelling government interest. United States v.
 4   Salerno, 481 U.S. 739, 755 (1987).
 5          The constitutional protections for pretrial detainees flow from the Fifth
 6   Amendment Due Process Clause, which provides protection even greater than those
 7   afforded by the Eighth Amendment. Bell v. Wolfish, 441 U.S. 520, 535 (1979). The
 8   Eighth Amendment, which applies to persons convicted of criminal offenses, allows
 9   punishment if it is not cruel and unusual, but the Fifth Amendment’s due process
10   protections do not allow pretrial punishment at all. Id.
11          Although the government has an interest in detaining a defendant to secure his or
12   her appearance at trial, the government may only subject a detainee “to the restrictions
13   and conditions of the detention facility so long as those conditions and restrictions do
14   not amount to punishment, or otherwise violate the Constitution.” Id. at 536–37.
15          In Kingsley v. Hendrickson, the Supreme Court affirmed the Due Process
16   Clause’s prohibition on pretrial punishment, and elaborated that “if the condition of
17   confinement being challenged ‘is not reasonably related to a legitimate goal—if it is
18   arbitrary or purposeless—a court permissibly may infer that the purpose of the
19   governmental action is punishment.’” 135 S. Ct. 2466, 2470 (2015); see also Unknown
20   Parties v. Johnson, No. CV-15-00250-TUC-DCB, 2016 WL 8188563, at *5 (D. Ariz.
21   Nov. 18, 2016), aff’d sub nom. Doe v. Kelly, 878 F.3d 710 (9th Cir. 2017) (“[A]
22   particular restriction or condition is punishment if the restriction or condition is not
23   reasonably related to a legitimate governmental objective or is excessive in relation to
24   the legitimate governmental objective.”).
25          Here, the current conditions of confinement at the Federal Detention Center at
26   Sea-Tac amount to pretrial punishment. Mr. Singh is on lockdown for twenty hours a


       RESPONSE TO GOVERNMENT’S
       MOTION TO DETAIN MR. SINGH
       (HARBANS SINGH, CR20-085-RAJ) - 4
              Case 2:20-cr-00085-RAJ Document 10 Filed 07/29/20 Page 5 of 5




 1   day. He does not have face-to-face access to his attorney. He cannot have family visits.
 2   He is exposed to a potentially lethal virus with limited opportunities to practice
 3   necessary hygiene or distance himself from other inmates. These conditions are
 4   incompatible with the concept of human dignity and have no place in civilized society,
 5   especially when Mr. Singh is charged with a process based offense, can be released to
 6   his home, and continue to work to provide support to his wife and two kids.
 7          III.   Conclusion
 8          Mr. Singh respectfully requests that the Court release him on bond because the
 9   government has not established that he is a flight risk under the applicable standard and
10   because detaining him under the circumstances will amount to pretrial punishment in
11   violation of the Due Process clause.
12          Dated this 29th day of July, 2020.
13                                                     Respectfully submitted,
14
                                                       s/ Mohammad Ali Hamoudi
15
                                                       Assistant Federal Public Defender
16                                                     Attorney for Harbans Singh

17
18
19
20
21
22
23
24
25
26


       RESPONSE TO GOVERNMENT’S
       MOTION TO DETAIN MR. SINGH
       (HARBANS SINGH, CR20-085-RAJ) - 5
